DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-13, 18-19, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0251213 A1 (“Ye”) in view of US 2020/0275115 A1 (“Chiang”).
Regarding claim 1, Ye discloses a method for processing video, comprising: determining, during a conversion between a current video block in a video data and a 5bitstream (e.g. see decoding circuit in Fig. 3 and encoding circuit in Fig. 9 for respectively converting encoded video data including current block to output frames and input frames to encoded video data), a combined inter-intra prediction flag for the current video block (e.g. see at least paragraphs [0051]-[0052]: e.g. see flag) by a context model- based coding, wherein a fixed context is determined without referring to whether a combined inter-intra prediction mode is used for one or more neighboring video blocks to the current video block and is used in the context model-based coding of the combined inter-intra prediction flag of the current video block (e.g. see at least paragraphs [0051]-[0052]: e.g. see context coded using one context), wherein the combined inter-intra flag is used to indicate whether a combined inter-intra prediction mode is used (e.g. see at least paragraphs [0051]-[0052]: e.g. see intra-inter prediction), and wherein in the combined inter-intra prediction mode, a prediction signal of the current video block (e.g. see at least paragraph [0041]: e.g. see final predictor 210 in Fig. 2) is generated 10at least based on an intra prediction signal (e.g. see at least intra predictor 220) and an inter prediction signal (e.g. see at least inter predictor 240); and performing, at least by applying the combined inter-intra prediction flag of the current video block, the conversion (e.g. see S1070 in Fig. 10 decode the current block of the image frame based on the final predictor to output a decoded block; also see S1170 in Fig. 11 encode the current block of the image frame based on the final predictor to output encoded video data), wherein in response to the current video block being coded with the combined inter-intra prediction mode, using a planar mode to generate the intra prediction signal and excluding checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block (e.g. see at least paragraph [0061]: e.g. see set of available intra prediction modes for an intra-inter prediction including two non-angular including planar mode and DC mode and five angular prediction modes; it is noted that these available intra prediction modes is disclosed for use in the intra-inter prediction without checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block).
Although Ye discloses wherein in response to the current video block being coded with the combined inter-intra prediction mode,  using a planar mode to generate the intra prediction signal and excluding checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block, it is noted Ye differs from the present invention in that it fails to particularly disclose directly using a planar mode and wherein the planar mode is the only intra mode used for a video block coded with the combined inter-intra prediction mode. Chiang however, teaches directly using a planar mode and wherein the planar mode is the only intra mode used for a video block coded with the combined inter-intra prediction mode (e.g. see one or more possible intra prediction modes can be used: for example, DC, planar, horizontal, or vertical (again without checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block), e.g. see at least paragraph [0031]; thus, it would be obvious based on Chiang teachings to just select one possible intra prediction mode and since the options for selections are limited and includes planar, it would be obvious to select planar; further, paragraph [0032] teaches if only one intra prediction mode (e.g. planar) is available for CIIP, the intra prediction mode for CIIP can be implicitly assigned with that mode (e.g. planar); therefore, the combined teachings of Ye and Chiang meet the limitations in the broadest reasonable sense). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ye and Chiang before him/her, to modify the method and apparatus of video coding of Ye with Chiang in order to form CIIP prediction using a smaller candidate set and/or the only available planar mode. 
Regarding claim 6, Ye in view of Chiang further teaches wherein the planar mode is used for an intra prediction mode determination process of subsequent coded video blocks  (Chiang: e.g. see one or more possible intra prediction modes can be used: for example, DC, planar, horizontal, or vertical (again without checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block), e.g. see at least paragraph [0031]; further, paragraph [0032] teaches if only one intra prediction mode (e.g. planar) is available for CIIP, the intra prediction mode for CIIP can be implicitly assigned with that mode (e.g. planar); thus, for subsequent coded video blocks, the planar model will also be used). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 7, Ye in view of Chiang further teaches wherein 80Docket No. 130408-8080.US01 during a conversion of a second video block which is one of subsequent coded video blocks of the current video block, the planar mode is added to an intra prediction mode candidate list of the second video block (Chiang: e.g. see one or more possible intra prediction modes can be used: for example, DC, planar, horizontal, or vertical (again without checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block), e.g. see at least paragraph [0031]; further, paragraph [0032] teaches if only one intra prediction mode (e.g. planar) is available for CIIP, the intra prediction mode for CIIP can be implicitly assigned with that mode (e.g. planar); thus, for subsequent coded video blocks, the planar model will also be used).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 8, Ye in view of Chiang further teaches wherein the intra prediction mode candidate list includes a most-probably-mode candidate list (Chiang: e.g. see at least paragraph [0032: MPM).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 9, Ye further discloses wherein in response to the current video block being coded with the combined inter-intra prediction mode, intra-predication mode information of the current video 10block is not stored (e.g. see at least paragraph [0036]: e.g. see intra prediction mode explicitly specified in the encoded video data 102 or derived based on the encoded video data 102).  
Regarding claim 10, Ye further discloses wherein in response to the current video block being coded with the combined inter-intra prediction mode, the current video block is deemed as a video block coded with an inter-prediction mode (e.g. see at least paragraph [0037]: e.g. see special case of the inter prediction).  
Regarding claim 11, Ye further discloses wherein the conversion comprises decoding the current block from the bitstream (e.g. see decoding circuit in Fig. 3 for converting encoded video data including current block to output frames).  
Regarding claim 12, Ye further discloses wherein the conversion comprises encoding the current block into 20the bitstream (e.g. see encoding circuit in Fig. 9 for converting input frames to encoded video data).   
	Regarding claims 13, 18-19, 21-28, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Chiang in further view of US 2017/0347094 A1 (“Su”).  
Regarding claim 20, although Ye in view of Chiang teaches a bitstream of a video data which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, for a current video block, a combined inter-intra prediction flag for the current video block by a context model-based coding, wherein a fixed context is determined without referring to a whether combined inter-intra prediction mode is used for one or more neighboring video blocks to the current video block and is used in the context model-based coding of the combined inter-intra prediction flag of the current video block, and wherein the combined inter-intra flag is used to indicate whether a combined inter-intra prediction mode is used, and wherein in the combined inter-intra prediction mode, a prediction signal of the current video block is generated at least based on an intra prediction signal and an inter prediction signal; and generating, at least by applying the combined inter-intra prediction flag of the current video block, the bitstream, wherein in response to the current video block being coded with the combined inter-intra prediction mode, directly using a planar mode[[1]] to generate the intra prediction signal and excluding checking the combined inter-intra prediction flag of one or more neighboring video blocks to the current video block, and wherein the planar mode is the only intra mode used for a video block coded with the combined inter-intra prediction mode. (e.g. see mapping for claim 1), it is noted Ye differs from the present invention in that it fails to particularly disclose a non-transitory computer-readable recording medium storing the bitstream. Su however, teaches a non-transitory computer-readable recording medium storing a bitstream (e.g. see at least paragraph [0067]: DVD). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ye, Chiang and Su before him/her, to incorporate Su into the method and apparatus of video coding of Ye as modified by Chiang in order to store and access the video data for future use by reading the video data from a removable media such as a DVD.  
Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 7-8 of the Remarks that the Prior art do not teach “a fixed context being determined without referring to whether a combined inter-intra prediction mode is used for one or more neighboring video blocks is not disclosed” because Ye in paragraph [0052] discloses that “the context used for a flag is based on whether a neighboring block uses intra-inter prediction” and that Ye “teaches away from the amended feature because the inter-intra prediction mode of the neighboring blocks is used to determine the context used for the flag.”
However, the examiner respectfully disagrees. A more detailed analysis of the prior art reveals that the claims remain unpatentable over the cited prior art. At least paragraph [0051] of Ye discloses context coding the flag indicating whether the current block is encoded using the intra-inter prediction using “one” context. The disclosed context coding of the flag using one context is not disclosed to be based on whether the neighboring blocks are encoded using intra-inter prediction unlike for the two contexts and three contexts examples as described in paragraph [0052]. That is, there is no reason to refer to the intra-inter prediction of neighboring blocks if only one context is used. 

Applicant also asserts on page 8 that Ye does not disclose “the planar mode being the only intra mode used for a video block coded with the combined inter-intra prediction mode” because  Ye teaches that “the intra prediction mode of an intra-inter prediction mode may be one of two non-angular prediction modes and five angular prediction modes.”
However, the examiner respectfully disagrees. The rejection above relies on Ye in view of Chiang. At least paragraphs [0031]-[0032] of Chiang meets the limitations in the broadest reasonable sense as mapped and explained in details above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiang et al., US 20190320203 A1, discloses Implicit Transform Settings

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Francis Geroleo/Primary Examiner, Art Unit 2485